ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                 )
                                            )
Melwood Horticultural Training Center, Inc. ) ASBCA No. 62370
                                            )
Under Contract No. N40080-18-D-0306         )

APPEARANCE FOR THE APPELLANT:                     Larysa M. Kautz, Esq.
                                                   Counsel

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Kenneth J. Rich, Sr., Esq.
                                                   Trial Attorney

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within 90
days of the date of this Order.

      Dated: August 27, 2020



                                               RICHARD SHACKLEFORD
                                               Administrative Judge
                                               Acting Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62370, Appeal of Melwood
Horticultural Training Center, Inc., rendered in conformance with the Board’s Charter.

      Dated: August 27, 2020


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals